Case 6:18-cv-02171-GAP-DCI Document 193 Filed 05/29/20 Page 1 of 3 PageID 5024




                              UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

    WYNDHAM VACATION OWNERSHIP,
    INC., WYNDHAM VACATION
    RESORTS, INC., WYNDHAM RESORT
    DEVELOPMENT CORPORATION,
    SHELL VACATIONS, LLC, SVC-WEST,
    LLC, SVC-AMERICANA, LLC and SVC-
    HAWAII, LLC,

                            Plaintiffs,

    v.                                                           Case No: 6:18-cv-2171-Orl-31DCI

    REED HEIN & ASSOCIATES, LLC,
    BRANDON REED, TREVOR HEIN,
    THOMAS PARENTEAU, HAPPY HOUR
    MEDIA GROUP, LLC, MITCHELL R.
    SUSSMAN and SCHROETER
    GOLDMARK & BENDER, P.S.,

                            Defendants.


                                                  ORDER
            This Matter come before the Court on the Emergency Motion to Stay the April 27, 2020

    Order (Doc. 190), filed by Schroeter, Goldmark & Bender, P.S. (“SGB”) and the Response (Doc.

    192) filed by the Plaintiffs.

            SGB seeks an emergency stay of this Court’s Order (Doc. 184) compelling the production

    of materials that SGB claims are privileged until the resolution of a related Petition for Writ of

    Mandamus now pending in the Eleventh Circuit. 1




            1
            Notably, to the extent there was any emergency, SGB is the author of its own misfortune.
    The “emergency” motion was filed on the evening of the production deadline, on the Friday before
    Memorial Day weekend, weeks after the Order was entered.
Case 6:18-cv-02171-GAP-DCI Document 193 Filed 05/29/20 Page 2 of 3 PageID 5025



            “In order to be entitled to a stay, Defendant must demonstrate: 1) that it is likely to prevail

    on the merits of appeal; 2) that absent a stay, it will suffer irreparable harm; 3) that the Plaintiffs

    will not suffer substantial harm from the issuance of the stay; and 4) that the public interest will be

    served by issuing the stay.” Amerisure Mut. Ins. Co. v. Crum & Forster Specialty Ins. Co., No.

    2:12-CV-443-FTM-29CM, 2014 WL 12617769, at *1 (M.D. Fla. May 12, 2014). If there is a

    “substantial case on the merits” and the balancing of equities weighs heavily in favor of the stay, a

    court may grant the stay even if the defendant fails to show a likelihood of success. Garcia-Mir v.

    Meese, 781 F.2d 1450, 1453 (11th Cir. 1986). A writ of mandamus can only succeed if the party

    seeking relief shows that its right to that relief is “clear and indisputable.” United States v.

    Shalhoub, 855 F.3d 1255, 1259 (11th Cir. 2017).

            As the Court’s Order of April 27, 2020 indicated, SGB failed to uphold its burden of

    showing that the documents in question were privileged. Nothing in SGB’s instant Motion

    remedies that failure. Because SGB has never articulated why the particular documents it seeks to

    protect are privileged, it is not likely to prevail on appeal. SGB appears to realize this, arguing

    instead that it has demonstrated “at least a ‘substantial case’ on the merits.” Doc. 190 at 9. But

    SGB has not done that here, either. Conclusory statements about privilege, devoid of any

    connection to the categorical privilege logs, do not create a substantial case on the merits.

    Accordingly, SBG’s Motion (Doc. 190) is DENIED.

            SGB is hereby ORDERED to produce the documents no later than 4:00 PM EDST on

    June 12, 2020, unless the Eleventh Circuit orders otherwise.




                                                      -2-
Case 6:18-cv-02171-GAP-DCI Document 193 Filed 05/29/20 Page 3 of 3 PageID 5026



           DONE and ORDERED in Chambers, Orlando, Florida on May 29, 2020.




    Copies furnished to:

    Counsel of Record
    Unrepresented Party




                                             -3-
